Appeal unanimously dismissed without costs. Memorandum: Defendants’ motion, designated one to "renew”, was, in reality, a motion to reargue, as no new matter was presented which was unavailable to defendants prior to the denial of their original motion (see, Galaxy Export v Bedford Textile Prods., 89 AD2d 576; see also, Gulledge v Adams, 108 AD2d 950). An order denying a motion to reargue is not appealable (Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C2221:9, at 185; see, Fahey v County of Nassau, 111 AD2d 214). (Appeal from order of Supreme Court, Kings County, Williams, J.—renew motion.) Present—Dillon, P. J., Doerr, Boomer, Pine and Davis, JJ.